ON PETITION TO REHEAR
MATHERNE, Retired Judge.
The appellants James Bennett and Peggy Bennett by Petition to Rehear insist that this court erroneously held that the jury found in favor of the defendant James Douglas Sanders and against the individual plaintiffs, including the minor plaintiff, Brian Bennett. The basis for this argument is that Brian Bennett was not a party to the lawsuit as submitted to the jury.
In support of their petition, the plaintiffs allege that on July 1, 1981, a Joint Petition to Compromise a Minor’s Claim was filed in this cause asking for court approval of a settlement of the claims of the minor, Brian Bennett. They further allege that a Release Agreement was signed by the parents of the minor, and that the settlement was approved by an order of the court. The plaintiffs filed with this petition what they say are copies of the petition for settlement, the release agreement, and the order approving the settlement.
An examination of these documents reveals that settlement was affected as to the claims of the minor, Brian Bennett, as against Max Bennett only. There was no settlement shown as to the claims of Brian Bennett against the defendant James Douglas Sanders. Accepting the documents for what they purport to be, we adhere to our previous ruling that, under the record, the jury found in favor of the defendant James Douglas Sanders as against all plaintiffs, including the minor, Brian Bennett.
The petition to rehear is denied at the cost of the appellants.
NEARN, P.J. (W.S.), and TOMLIN, J., concur.